Citation Nr: 0401792	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression, 
secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from January 1976 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for hepatitis C, 
and depression secondary to hepatitis C.  

The veteran submitted additional evidence directly to the 
Board at his videoconference hearing before the undersigned 
in July 2003.  Nevertheless, a remand is required.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  Pursuant to the VCAA, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim, including any relevant federal 
records.  This duty also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A.  

The record indicates that the veteran was treated for 
hepatitis in 1978, at the 97th General Hospital in Frankfurt, 
Germany.  However, specific treatment reports from that 
facility are not included with the veteran's service medical 
records.  An attempt to obtain the service department's 
morning or sick reports, or records created from data 
compiled from the 97th General Hospital by the Office of the 
Surgeon General, Department of the Army (SGO), has not been 
accomplished and the veteran was not informed the records 
were unavailable.  Additionally, at his videoconference 
hearing in July 2003, the veteran testified that he did not 
use drugs in service, and that he merely admitted to such 
drug use in order to obtain an early discharge from military 
service.  Records pertaining to the circumstances of the 
veteran's discharge have not been included in the file.  An 
attempt to obtain any relevant federal records must be made 
in order to comply with the VCAA.  See 38 C.F.R. 
§§ 3.159(c)(1) and (e)(1) (2003).  

Finally, since the veteran was treated for some form of 
hepatitis in service, the Board finds that consistent with 
the duty to assist the veteran, an examination and opinion 
are required in this case in order to ascertain whether there 
is a relationship between the veteran's in-service hepatitis 
and his currently diagnosed hepatitis C.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  

1.  The National Personnel Records Center 
(NPRC) should be contacted to obtain the 
veteran's complete personnel file, 
including any documents pertaining to his 
discharge from service, and determine 
whether any records pertaining to the 
veteran's treatment for hepatitis in 
spring 1978 (i.e., February-April), at 
the 97th General Hospital in Frankfurt, 
Germany are available.  If no such 
records can be found, specific 
confirmation of that fact should be 
obtained and included in the file.  After 
such confirmation is received, the 
veteran should be informed what records 
had been obtained and what records were 
unavailable.  

2.  After the above has been 
accomplished, the veteran should be 
scheduled for a VA examination to 
determine the etiology of his hepatitis 
C.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should obtain a detailed history from the 
veteran regarding any hepatitis C risk 
factors, including the circumstances his 
alleged drug use in service.  All 
diagnostic tests should be conducted as 
deemed necessary by the examiner.  After 
a thorough examination and a review of 
the claims file, the examiner should 
provide an opinion as to whether it is 
likely, unlikely, or at least as likely 
as not that any currently diagnosed 
hepatitis C originated in, or is 
otherwise traceable to, the veteran's 
period of active military service, 
including his treatment for hepatitis in 
service.  

3.  If, and only if, service connection 
for hepatitis C is established, the 
veteran should be scheduled for a VA 
psychiatric examination to ascertain the 
etiology of his depression.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After a thorough evaluation 
and a review of the claims file, the 
examiner should provide an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that any currently 
diagnosed depression originated in, or is 
otherwise related to the veteran's 
hepatitis C.  

4.  Upon completion of the above, 
readjudicate the claims for entitlement 
to service connection for hepatitis C, 
and depression secondary to hepatitis C.  
If either of the claims remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  

The AMC and the veteran are advised that the Board is 
obligated by law to ensure that the AMC complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the AMC is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The Board also takes this opportunity to advise the veteran 
that the conduct of the efforts as directed in this remand, 
as well as any other development directed by the AMC, is 
necessary for a comprehensive and correct adjudication of his 
claim.  His cooperation in the AMC's efforts is both critical 
and appreciated.  

This claim must be afforded expeditious treatment.  



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


